 


 HR 711 ENR: West Los Angeles VA Campus Improvement Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 711 
 
AN ACT 
To amend the West Los Angeles Leasing Act of 2016 to authorize the use of certain funds received pursuant to leases entered into under such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the West Los Angeles VA Campus Improvement Act of 2021. 2.Treatment of land use revenues under West Los Angeles Leasing Act of 2016 (a)In generalSubsection (d) of section 2 of the West Los Angeles Leasing Act of 2016 (Public Law 114–226; 130 Stat. 927) is amended to read as follows: 
 
(d)Land use revenues at the campus 
(1)In generalAny land use revenues received by the Secretary shall be credited to the applicable Department medical facilities accounts or minor construction accounts and shall be available, without fiscal year limitation and without further appropriation, exclusively for any of the following: (A)Supporting construction, maintenance, and services at the Campus relating to temporary or permanent supportive housing for homeless or at-risk veterans and their families. 
(B)Renovating and maintaining the land and facilities at the Campus. (C)Carrying out minor construction projects at the Campus. 
(D)Carrying out community operations at the Campus that support the development of emergency shelter or supportive housing for homeless or at-risk veterans and their families. (2)Land use revenue definedIn this subsection, the term land use revenue means— 
(A)any funds received by the Secretary under a lease described in subsection (b); and (B)any funds received as proceeds from any assets seized or forfeited, and any restitution paid, in connection with any third-party land use at the Campus.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to funds received by the Secretary of Veterans Affairs after the date of the enactment of the West Los Angeles Leasing Act of 2016 (Public Law 114–226; 130 Stat. 927). 3.Modification to enhanced use leases at the Department of Veterans Affairs West Los Angeles CampusParagraph (1) of section 2(b) of the West Los Angeles Leasing Act of 2016 (Public Law 114–226; 130 Stat. 927), is amended by adding at the end the following new sentence: Notwithstanding section 8162(b)(2) of such title, the term of such an enhanced-use lease at the Campus may not exceed 99 years.. 
4.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 5.Inclusion of assessment of revenue expenditures and direct benefits to veterans in annual reportSection 2(j)(2) of the West Los Angeles Leasing Act of 2016 (Public Law 114–226; 130 Stat. 929) is amended— 
(1)in subparagraph (A), by striking ; and and inserting a semicolon; (2)by redesignating subparagraph (B) as subparagraph (C); and 
(3)by inserting after subparagraph (A) the following new subparagraph (B):   (B)an assessment of— 
(i)the manner in which such revenue is expended; and (ii)the direct benefits such expenditures provide to veterans; and. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
